UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-08822 Capital Management Investment Trust (Exact name of registrant as specified in charter) 630 Fitzwatertown Road, Building A, 2nd FloorWillow Grove PA 19090-1904 (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC. 630 Fitzwatertown Road Building A, Second Floor Willow Grove, PA 19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code: 888.626.3863 Date of fiscal year end:11/30/2011 Date of reporting period: 11/30/2011 ITEM 1. REPORTS TO SHAREHOLDERS The Annual report to Shareholders for the period ended November 30, 2011 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. Annual Report 2011 Mid-Cap Fund Small-Cap Fund November 30, 2011 Capital Management Investment Trust This report and the financial statements contained herein are submitted for the general information of the shareholders of the Capital Management Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. Neither the Funds nor the Funds’ distributor is a bank. Distributor: Wellington Shields & Co., LLC, 140 Broadway, 44th Floor, New York, NY 10005, Phone 1-212-320-3015. Capital Management Funds Mid Cap An investment in the Fund is subject to investment risks including the possible loss of some or all of the principal amount invested. The Fund is intended for aggressive investors seeking above-average gains and willing to accept the risks involved in investing in the securities of mid-cap companies. There can be no assurance that the Fund will be successful in meeting its investment objective. Since the Fund’s investment strategy utilizes equity securities (concentrating on mid-cap company securities), short-term investment instruments, and short sales, the Fund has some exposure to the risks associated with each of these investments. Investment in the Fund is also subject to the following risks: mid-cap securities risk, short-term investment risk and short sales risk. More information about these risks and other risks can be found in the Fund’s prospectus. Small Cap An investment in the Fund is subject to investment risks, including the possible loss of some or all of the principal amount invested. There can be no assurance that the Fund will be successful in meeting its investment objective. The Fund is intended for aggressive investors seeking above-average gains and willing to accept the risks involved in investing in the securities of small-cap companies. Since the Fund’s investment strategy utilizes equity securities (concentrating on small-cap company securities), short-term investment instruments, derivative instruments, and short sales, the Fund has some exposure to the risks associated with each of these investments. Investment in the Fund is also subject to, among other things, small-cap securities risk, derivative instruments risk, short-term investment risk and short sales risk. More information about these risks and other risks can be found in the Fund’s prospectus. The performance information quoted in this Annual Report represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data current to the most recent month-end by calling 1-888-626-3863. An investor should consider the investment objectives, risks and charges and expenses of the Funds carefully before investing. The prospectus contains this and other information about the Funds. A copy of the prospectus is available by calling Shareholder Services at 1-888-626-3863. The prospectus should be read carefully before investing. Stated performance in the Funds was achieved at some or all points during the year by waiving or reimbursing part of those Funds’ total expenses to ensure shareholders did not absorb expenses significantly greater than the industry norm. This Annual Report was first distributed to shareholders on or about January 27, 2012 December 19, 2011 Dear Capital Management Shareholders, The fiscal year ended November 30, 2011 continued a volatile pattern influenced by the European debt crisis, inability of Congress to comprise on budget considerations and continued weak economic news. During the fiscal year ended November 30, 2011, the Capital Management Mid-Cap Fund Institutional Shares (The Mid-Cap Fund) gained 2.38% compared with a gain of 7.83% for the S&P 500 and a gain of 4.75% for the Russell Mid-Cap Value. The Capital Management Small-Cap Fund Institutional Shares (The Small-Cap Fund) gained 13.51% during the fiscal year ended November 30, 2011 compared with a gain of 7.39% for the S&P 600 Index during the same period. The stock market ended the year in a euphoric state as central banks revealed plans to contain the European debt crisis. The market ended the fiscal year with a gain of over 4% as the Dow Jones Industrial Average enjoying its largest daily gain since March 23, 2009. Remedies in the past have been short lived as such rallies quickly vanished as the proposals failed to work. We expect the sovereign debt crisis to continue to hamper the capital markets and result in continued market volatility. In the last four months of the past fiscal year, the Dow Industrials rose or fell by more than 1% on 54 days, and there were 28 days of moves over 2%. The consumer sector continued above-average market performance during the fiscal year. In spite of continuing high unemployment and moderating personal income growth, consumers have reduced savings in order to maintain spending. Consumer Discretionary and Consumer Staple are over-weighted in both the Mid-Cap Fund and the Small-Cap Fund, and each achieved above average growth. Utilities and Industrials also positively impacted performance of both funds. On the negative side, Imperial Sugar Co. and Maidenform Brands, Inc. negatively influenced the Small-Cap Fund and Steel Dynamics, Inc., Frontier Communications Corp., Dr. Pepper Snapple Group, Inc. and Zebra Technologies Corp. had a similar impact on the Mid-Cap Fund. Corporate merger actively continued to impact performance although at a slower rate than last year. The impact was more dramatic in the Small-Cap Fund with Martek Biosciences Corp. and Sunpower Corp. both positively impacted. In the Mid-Cap area Clorox Co. received some takeover overtures and positively impacted performance. The cash position of corporations continues at high levels and could continue to impact such actively as the year progresses. As we look toward the New Year we continue to face the uncertainty of the European debt crisis, high levels of unemployment and the coming election. These considerations could continue to lead to continued levels of extreme market volatility. Such episodes of weakness should be used to establish positions in dividend paying stocks. High yielding stocks continue to outperform the lower yielding sector. Sincerely, Ralph J. Scarpa President Capital Management Associates, Inc. * The S&P 500 Total Return Index by Standard & Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. The Russell Mid-Cap Value Index is a widely recognized unmanaged index designed to measure the performance of the mid-cap segment of the U.S. equity universe. The S&P 600 Small-Cap Index is the Standard & Poor’s Composite Index of 600 small-cap stocks and is a widely recognized, unmanaged index of common stock prices.Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. The Funds may or may not purchase the types of securities represented by the S&P 500 Total Return Index, the Russell Mid-Cap Value Index or the S&P 600 Small-Cap Index. Investment in the Funds is subject to investment risks, including the possible loss of some or all of the principal amount invested. There can be no assurance that the Funds will be successful in meeting their investment objective. The Funds are intended for aggressive investors seeking above-average gains and willing to accept the risks involved in investing in the securities of mid-cap companies or small-cap companies. Investment in the Mid-Cap Fund is also subject to, among other things, mid-cap securities risk and short sales risk. Investment in the Small-Cap Fund is also subject to, among other things, small-cap securities risk, derivative instruments risk and short sales risk. More information about these risks and other risks can be found in each Fund’s prospectus. Statements in this Annual Report that reflect projections or expectations of future financial or economic performance of the Funds and of the market in general and statements of the Funds’ plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences in addition to the other factors noted with such forward-looking statements include general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. Capital Management Mid-Cap Fund – Institutional Shares Performance Update - $25,000 Investment (Unaudited) For the period from November 30, 2001 to November 30, 2011 The graph assumes an initial investment of $25,000 at November 30, 2001. Average Annual Total Return Performance Returns for the period ended November 30, 2011 One Year Five Year Ten Year Capital Management Mid-Cap Fund – Institutional Shares 2.38%
